Citation Nr: 1437176	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  11-22 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for thoracolumbar degenerative joint and disc disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from December 1973 to May 1995. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In August 2013, the Board remanded the issue to the Agency of Original Jurisdiction (AOJ) for additional development.  The claim has since been returned to the Board for further appellate review.

The Veteran's electronic folders in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issue on appeal.  The Veteran's electronic folder in Virtual VA includes a copy of a June 2010 VA examination and a May 2014 Informal Hearing Presentation that are not in VBMS.  Otherwise, all relevant documents are located in VBMS.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

In a May 2014 letter, the Veteran indicated that he was seeing a neurosurgeon at Memorial Hospital for his degenerative back disease.  He said that these records were relevant to his evaluation, but he was unable to obtain them through the provider's website.  VA has a duty to assist a claimant in obtaining relevant records from a non-Federal agency.  See 38 C.F.R. § 3.159(c)(1) (2013).  Therefore, a remand is required so that VA can assist him in obtaining these records.

The Board also notes that there is an internal inconsistency in the March 2014 VA examination report regarding incapacitating episodes of back pain.  An incapacitating episode is defined as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1 (2013).  

In section 2 (medical history) of the March 2014 VA examination report, the examiner indicated that the Veteran's back pain had not required physician prescribed bedrest in the last twelve months, but that he had missed 10 days of work from flares.  In section 15 (intervertebral disc syndrome (IVDS) and incapacitating episodes), however, the examiner indicated that the Veteran had IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Because these two statements are inconsistent, the Board finds that further clarification is needed.


Accordingly, the case is REMANDED for the following actions:


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his back disability, to include the neurosurgeon at Memorial Hospital referenced in his May 2014 letter.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

If any of the records requested are unavailable, the AOJ should clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  The AOJ should refer the Veteran's claims folder to the March 2014 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to whether the Veteran has had incapacitating episodes of intervertebral disc syndrome in the past 12 months, and if so, the total duration of these episodes.  

Note:  An incapacitating episode is defined as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  

If the requested opinion cannot be provided without an examination or interview with the Veteran, the AOJ should arrange for a VA examination or telephone interview to obtain the above-requested opinion.  

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



